 In the Matter of ILLINOIS INSTITUTE OF TECHNOLOGY INCLUDINGARMOUR RESEARCH FOUNDATION AND INSTITUTE OF GAS TECH-NOLOGY, EMPLOYERandDISTRICT NO. 8, INTERNATIONAL ASSOCIATIONOF MACHINISTS,PETITIONERCaseNo. 13-RC-179.-DecidedJanuary 18,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held before ahearing officer of the National Labor Relations Board.At the hear-ing, the Employer and the Intervenor 1 each moved to dismiss the peti-tion on various grounds.For the reasons hereinafter stated, thesemotions are hereby denied.2The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERIllinois Institute of Technology, herein called the College, is a tech-nical educational institution,organized under the laws of the StateICollege,University and PrivateSchool Employees'Union,Local 321, Building ServiceEmployees InternationalUnion, A F L.2In its motion to dismiss, the Intervenor contended,tinter alia,that the Petitioner isnot qualified to act as bargaining representative of the employees of the Employer becauseit does not admit employees to membership and, therefore,the Petitionermust be frontingfor a local.The record does not show the existence of a local at the Employer's operationsor that thePetitioner contemplates establishing such a local.Nor isthere anyshowingthat the Petitioner is incapable of serving as a bargaining agent for the Employer's em-ployees.Accordingly, we find this contention to be without merit.Matter of Mergen-thater Linotype Company,80 N. L. R. B 132,Matter of McGraw-Curran Lumber Company,79 N. L. R. B. 705*Houston, Reynolds,and Murdock.81 N. L.R. B., No. 31,201 202DECISIONSOF NATIONALLABOR RELATIONS BOARDof Illinois as a non-profit corporation. It conducts courses in engi-neering and liberal studies at undergraduate and graduate levels andat the present time has about 8,500 students.Connected with the Col-lege are 2 research foundations, 1 of which is known as Armour Re-search Foundation, herein called the Foundation, and the other, theInstitute of Gas Technology, herein called Gas Technology.TheFoundation and Gas Technology are both located on the campus ofthe College and are separately incorporated as non-profit organiza-tions.The 3 institutions have the same president, treasurer, and as-sistant secretary, and their Boards of Trustees are composed of thesame members.Each institution is separately staffed with profes-sional and non-professional employees who are hired by the College.This proceeding is concerned only with employees who are attached tothe Foundation and Gas Technology.The Foundation has no educational program except that it grantssix fellowships jointly with the College.It is an organization devotedentirely to research in technological fields and it undertakes specialresearch projects for industrial concerns and the Federal Government.All costs engendered in connection with these experiments are chargedto the respective sponsors.3Gas Technology is primarily concernedwith problems in the field of gas technology, and like the Founda-tion, it grants some fellowships and conducts experiments for in-dustrial sponsors on a cost basis.The College does not perform spe-cialresearch projects for particular business concerns although someof its research activities have sponsors.The work it does for sponsorsis in the field of fundamental research and is of a type that will benefitan entire industry.The Foundation and Gas Technology use their own chemicals andsupplies for their experimental work, although a sponsor may furnishsome materials.In the course of each research project, a model orprototype is constructed for the purpose of testing its results.Thismodel or prototype is usually destroyed when the experiment is con-cluded, unless the sponsor of the project is a Government agency. Insuch cases, the models are submitted to the sponsors.The sponsoringbody of each research project is sent a written report which embodiesthe results of the experiment and contains recommendations for itsapplication.There may be a 2- to 5-year time lag before the recom-mendations of the Foundation are reflected in a sponsor's product be-cause the Foundation does not concern itself with the problem of howitsexperiments can be adapted to the sponsor's manufacturingprocesses.About 70percent of the work of the Foundation is in applied research,the balancebeing in fundamental research and development research ILLINOIS INSTITUTE OF TECHNOLOGY203During the year ending August 31, 1947, the Foundation's incomefrom research undertakings totaled $2,550,000. It was estimatedat the hearing that this income would total $2,900,000 for the yearending August 31, 1948.The industrial sponsors of the Foundationinclude business concerns whose plants are located outside the Stateof Illinois and who have interstate outlets.Some of its sponsors in-clude Pullman-Standard Car Company of Chicago, Shell Oil Com-pany of New York, Standard Oil Company of Ohio, ThompsonProducts Company of Cleveland, Ohio, Inland Steel Company, Ve-suvius Crucible Company, Cudahy Packing Company, Admiral RadioCorporation, Procter and Gamble Company, Parker Pen Company,Westinghouse Electric Corporation, Elgin National Watch, and Good-year Tire and Rubber Company.Among the Government agencieswho sponsor projects at the Foundation are the Coast Guard, ArmyOrdnance, Naval Ordnance, Signal Corps, Bureau of Ships, Bureauof Aeronautics, Bureau of Standards, Atomic Energy Commission,and Department of Commerce.It also appears that the Foundation owns various patents which arelicensed on a royalty basis to domestic and foreign industrial enter-prises.Among the licenses are Ansley Radio Corporation, BendixAviation Corporation, General Electric Company, Automatic Elec-tric'Company, Stromberg Carlson Company, Indiana Steel ProductsCompany, and Sonora Radio & Television Corporation.The royaltiesderived from these licenses constitute about 10 percent of the incomeof the Foundation. In addition to these activities, the Foundationpublishes a quarterly scientific journal entitled "Frontier" which itdistributes without charge to about 10,000 interested organizations andpersons throughout the United States.The journal contains articleson scientific subjects written by various members of the Foundation'sstaff and it is sent to universities, colleges, laboratories, industrialexecutives, research directors, and technical personnel.Practically all the experimental work performed at Gas Technologyis for industrial sponsors. Its chief sponsor is the American GasAssociation whose members are gas and public utilities.Althoughits sponsors pay for the service rendered on a cost basis, the recorddoes not disclose the income received from these sources.The Foundation purchases and receives all the materials and sup-plies used by the three institutions in question.Annually, it pur-chases approximately $296,000 worth of consumable chemicals andother laboratory equipment, most of which is obtained from localsources but whose original origin may be any section of the country.About 15 percent of these supplies go into models or prototypes whichare forwarded to sponsors.During the past year, the three institu- 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions in question together subcontracted a total of about $34.000 worthof machine shop work, of which $5,500 was paid to contractors outsidethe State of Illinois.The employer 4 and the Intervenor contend that the Employer isnot subject to the Board's jurisdiction because (1) it is an educationalinstitution operating without profit and (2) it uses the channels ofinterstate commerce to transmit scientific ideas and information andnot any commercial product.Whatever its general purposes may be,there can be little doubt that the research features of the Employer'sactivities as carried out by the Foundation and Gas Technology areoperatedon a commercialor business basis.These two divisions ofthe Employer furnish research services to industrial concerns and theFederal Government which have as their purpose the improvement ofmanufacturing processes.Moreover, their sponsors reimburse themfor allcost engendered in connection with these services. In returnfor research services rendered during the past year, the Foundationis expected to receive from its sponsors approximately $2,900,000.Thisorganizationin addition receives a substantial income from man-ufacturing concerns for use of its patents.At least with respect tothe Foundation's operations, education appears to be of secondarysignificance.The facts herein establish that the Employer's spon-sored research projects are of a business nature.We are of the opin-ion and find that the Employer is engaged in commerce within themeaning of the Act.5This finding is unaffected by the fact that theEmployer does not operate for profit or that its activities in inter-state commerce involve the communication of information rather thanthe transmission of specific products."II.THE ORGANIZATIONS INVOLVEDDistrictNo. 8, International Association of Machinists, hereincalled the Petitioner, and College, University and Private SchoolEmployees' Union, Local 321 of the Building Service Employees In-ternational Union, A. F. L., herein called the Intervenor, are labororganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as a representa-tive of employees of the Employer until certified by the Board in an4We find that the College,the Foundation,and Gas Technology constitute a singleEmployer within the meaning ofthe Act.splatterof Henry FordTradeSchool,58 N L R B 1535;Polish National Alliance V.N. L R B ,322 U S 643,affirming 136F (2d) 175 (C A 7)6Associated PressvN L R.B ,301 U S 103;platter of Foster D Snell,Inc,69 N. L.R B. 764 ,Matter of Electrical Testing Laboratories,Inc.,65 N.L. R B 1239 ILLINOISINSTITUTEOF TECHNOLOGY205appropriate unit.We find that a question affecting commerce existsconcerning the representation of the employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.7IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner is in effect seeking a craft unit composed of themachinists assigned to the three machine shops of the Foundation andto the machine shop of Gas Technology, excluding professional em-ployees and supervisors.The Employer and the Intervenor contendthat the proposed unit is inappropriate because it includes employeeswho have a history of bargaining on a more comprehensive basis.8'We find no merit to the contention of the Employer and the Intervenor that a contractbetween them is a bar to it present determination of representatives.When the originalpetitionin this casewas filed on March 16, 1948. there was in effect a contract betweenthe Employer and the Intervenor dated June 1, 1947, which was to remain in force untilMay 31, 1948, and from year to year thereafter unless terminated by notice given 60 daysbefore any anniversary dateThis agreement was superseded by an agreement enteredinto on June 1, 1948, to be effective from that date to May 31, 1949, and containing a60-day automatic renewal clauseSince the 1947 contract was terminatedseveral monthsago it is not a bar to the present proceedingNor is the 1948 contract a bar because itwas executed more than 2 months after the filing of the present petition8When the hearing in this case opened, the Petitioner stated that it was seeking a craftunit of all the machinists in the 3 machine shops of the FoundationDuring the courseof the hearing, the Employer adduced evidence to the effect that there were a total ofbetween 25 and 50 machine shops on the campus to the College and that of the number, 3were in the Foundation, 1 in Gas Technology, and numerous others in the College andthat there were machinists in all these shopsThe Petitioner thereupon moved to amendits unit request to include the machinists in all the machine shops of the EmployerThehearing officer allowed this motion and, at the request of the Intervenor and the Employer,adjourned the hearing for a month to afford the pasties time to prepare evidence to meetthe issues raised by the amendmentThe hearing was resumed after a 2-month recessAt the resumed hearing, the Employer changed its testimony with respect to the machineshopsin the College and stated that none of these shops employed machinists It furthertestified that the machine shops of the College are operated for instructional purposes bythe various academic departments in connection with their courses of study and that theonly persons who work in them are members of the teaching staff, students, and certainemployees classified as laboratory assistantsThe laboratory assistants set up and oper-ate machines for the students and, although they do not teach they are considered to bepart of the instructional staff because of their paiticipation in teaching proceduresFol-lowing this evidence, the Petitioner again amended its unit request to exclude all employeesin the machine shops of the CollegeAt the close of the hearing and in their briefs, the Intervenor and the Employer con-tended that the petition should be dismissed because it is not clear which employees in thenumerous machine shops of the Employer the Petitionerdesiresto representThis con-tention is, in our opinion, without meritThe Petitioner has at alltimesindicated thatits soleinterest is in the Employer's machinists with craft status.When the hearingopened, it was apparently of the view that the three machine shops in the Foundationwere the only shops of the Employer employing this classification of employee. It wasonly after evidence was elicited to the effect that there were machinists attached to GasTechnology and the College, that it broadened its initial unit allegation to include theseemployees.However, when this evidence subsequently proved to be inaccurate and it ap-peared that the Collegemachine shopsdid not employ machinists, the Petitioner specificallystated that it would excludeall employees in the machine shops of the College. It thusappearsthat the Petitioner's final unit request is the same asthat described In the petitionexcept thatthe machinists in Gas Technology are now added. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDThe 3 machine shops in the Foundation to which the requested ma-chinists are assigned are known as the machine shop, the instrumentshop, and the model shop, respectively.'They occupy adjoiningareas in the northwest corner of the Engineering Research Buildingand each is under the separate supervision of a foreman who is an-swerable to the shop superintendent.These shops contain the usualmachinery and equipment found in such shops and they employ a totalof approximately 40 machinists, all of whom possess craft qualifica-tions 10It is the duty of the machinist to fabricate, assemble, andrepair the tools, parts, and experimental units used in the researchlaboratories by the professional personnel who either sketch, draw,or orally describe their requirements.The machinists in the instru-ment shop work on the fine instruments, parts and tools which requirecloser tolerances than do the parts processed by the machine shop. Themodel shop employees make the experimental models.All the ma-chinists in these shops are hourly paid and devote their full time tomachine shop work for the Foundation, although the 'College mayoccasionally use their services.Since 1947, the Intervenor has repre-sented these machinists in a bargaining unit which covers all theEmployer's maintenance and service employees with certain excep-tions not here material.The only other employees whom the Petitioner seeks to representare the three machinists who are assigned to the machine shop in GasTechnology.Like the machinists in the Foundation, these employeesare highly skilled craftsmen who make and repair laboratory equip-ment for the research personnel.Their wages are computed at anhourly rate although they are paid monthly.They work under thedirection of the scientists in the laboratories and for this reason theyare excluded from the bargaining unit which the Intervenor has rep-resented.The record does not show, however, that these machinistsparticipate in teaching procedures as do the laboratory assistantsassigned to the machine shops of the College who were also excludedfrom the coverage of the Intervenor's contract.The employees sought by the Petitioner are all highly skilled craftworkers who devote their full time to the duties normally performedby the members of their craft.Moreover, they constitute all the Em-ployer's machinists with craft status.Although the machinists in the9There appear to be one or two other small machine shops in the Foundation whichhave been set up for the use of the engineers and scientistsThese shops,however, haveno machinists or other employees regularly assigned to them and their equipment is usedonly intermittently.'°These three shops employ only machinists,except that in the machine shop there isalso a welder,a metal cut-off man, and a sheet metal worker. The Petitioner has notrequested the inclusion of these employees in the proposed unit. ILLINOIS INSTITUTE OF TECHNOLOGY207Foundation have a history of collective bargaining which is not sharedby the machinists of Gas Technology, this history did not develop as aresult of a determination by the Board. In view of the foregoing, andthe entire record of the case, we are of the opinion that the machinistsin the 3 machine shops of the Foundation and the machinists in themachine shop of Gas Technology may together function as a separatebargaining unit.However, since all but 3 of the more than 40-oddmachinists here sought are part of an existing contract unit whichembraces maintenance and service employees, we shall make no finalunit determination pending the outcome of the election hereinafterdirected.We shall direct that an election be held among all the machinistsof the Foundation who are employed in the machine shop, the instru-ment shop, and the model shop and the machinists employed in themachine shop of Gas Technology, excluding all employees in the ma-chine shops of the College, professional employees, office and clericalemployees, guards, and supervisors.If in this election, a majority ofthe employees voting select the Petitioner, they will be taken to haveindicated their desire to constitute a separate bargaining unit.DIRECTION OF ELECTIONAs part of the investigationto ascertainrepresentatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conductedas early aspossible, but notlaterthan 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the ThirteenthRegion,and subject to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, asamended,amongthe employees in the votinggroup described in Section IV, above, whowereemployed during thepay-roll period immediately preceding the date of this Direction, in-cluding employeeswho did not work during said pay-roll period be-causethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause, andhave not been rehired orreinstatedprior to the date of the election,and also excludingemployees on strike whoare notentitled to reinstate-ment, to determine whether they desire to be represented, for purposesof collective bargaining, by District No. 8, International AssociationofMachinists, or by College, University and Private School Em-ployees'Union, Building Service Employees International Union,A. F. L., or by neither.